DETAILED ACTION
This action is responsive to the following communication: the response filed on 3/29/2021.  The changes and remarks disclosed therein have been considered.
Claim(s) status: 1-20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 3/29/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record and considered pertinent to the applicant's disclosure, taken individually or in combination, do not teach the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 1 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely wherein the sampling timing generator circuit is configured to provide pulses of the timing signal at random responsive to the memory array being accessed and to stop providing pulses of the timing signal at random responsive to standby state.
With respect to independent claim 8 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely wherein the act-state signal is configured to be set to the active level while the access control circuit is accessing the memory array and is indicative of a standby state of the memory array based on a precharge command or standby command.
With respect to independent claim 15 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely a sampling circuit configured to receive pulses of timing signals and provide an active sampling signal responsive to a respective pulse of the pulses of timing signals and a pulse signal provided based on a precharge command.
With respect to independent claim 16, the prior art fails to teach or suggest the claimed limitations, namely provide respective pulses of timing signals responsive, at least in part, to a respective active command with standby; andPage 5 of 74841-9065-8523\1Appl. No. 16/869,359 not provide the respective pulses of timing signals responsive, at least in part, to a respective precharge command with standby; wherein the at least one sampling timing generator circuit and the additional sampling timing generator circuits are respectively coupled to a corresponding memory bank of the plurality of memory banks.
The allowable claims are supported in at least fig. 1A of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-.  The examiner can normally be reached on M Eastern.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
    
        
            
                                
            
        
    
                                                                                 Primary Examiner, Art Unit 2824